872 F.2d 419Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.PENNSYLVANIA LIFE INSURANCE COMPANY, Plaintiff-Appellee,v.Nathaniel J. RADFORD, Jr., Defendant-Appellant,andGladys E. BUMBREY;  Emma L. Henderson, Harmon F. Johnson,Ossie L. Skipper, Defendants.
No. 87-3184.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1989.Decided March 16, 1989.

Nathaniel J. Radford, Jr., appellant pro se.
James L. Nolan, Jenner & Block, for appellee.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Nathaniel Radford appeals from the district court order entered against him pursuant to a jury verdict in his civil trial, as well as the court's order denying Radford's motion for a new trial or judgment N.O.V. and refusing to reconsider its earlier order granting Penn Life's motion for summary judgment on Radford's counterclaims.  The primary issue before the jury was whether the insurance settlement release signed by Radford was unenforceable due to economic duress caused by Penn Life, Radford's insurance carrier.  The jury found that Penn Life did not subject Radford to economic duress and the release was valid.


2
On appeal, Radford alleges that the jury was unqualified and prejudiced against him, he did not get to present all the evidence and witnesses he wished to at trial although he was represented by competent counsel, that the trial court erred on several evidentiary rulings and the judge should not have told the jury they could find a non-party caused the economic duress.


3
Our review of the record discloses that the district court did not abuse its discretion on any of its evidentiary rulings and that, in any event, Radford was not prejudiced by these rulings.  The district court did not prevent Radford from calling witnesses he believed relevant;  rather, the choice of witnesses was a matter of trial tactics over which the district court has no control.  Radford does not allege facts sufficient to suggest possible due process violations in the jury selection process and the district court instructed the jury properly.  Finally, the district court did not err in denying Radford's motion for a new trial or judgment, N.O.V., or in refusing to reconsider its ruling on Penn Life's summary judgment motion.


4
Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.